1
2
3
4                                                 JS-6
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11 FIVE TRAN INVESTMENT GROUP           Case No. 8:18-cv-01791-JVS-ADS
   LLC, a California limited liability
12 company; and TWENTY EIGHT INC., a ORDER GRANTING STIPULATED
   California corporation,              PERMANENT INJUNCTION
13
                Plaintiffs,
14
          vs.
15
   BLACK LABEL KEG BREWING CO.,
16 a California corporation; and DOES 1
   through 10, inclusive,
17
                Defendants.
18
19
20
21
22
23
24
25
26
27
28

     2835/034352-0003
     12003374.2 a03/01/19                 -1-
 1             Pursuant to the Stipulation for Permanent Injunction entered into by and
 2 between plaintiffs Five Tran Investment Group LLC and Twenty Eight Inc.
 3 (“Plaintiffs”) and defendant Black Label Keg Brewing Co. (“Defendant”)
 4 (collectively, the “Parties”),
 5             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
 6             1.           Defendant and each of its officers, directors, partners, agents,
 7 servants, employees, attorneys, representatives, confederates, and all persons and
 8 entities acting for with, by, through or under it, and any others within its control or
 9 supervision, and all others in active concert or participation with the above, is
10 permanently enjoined and restrained from using Plaintiffs’ federally registered BLK
11 DOT mark or any mark that is confusingly similar thereto, which includes any mark
12 incorporating the term “BLK” such as BLKBREW and BLKCOFFEE or any
13 variations thereof (collectively referred to herein as “BLK Marks”), either alone or in
14 combination with other words or symbols, in the marketing, sales, distribution,
15 promotion, advertising, identification, or in any other manner in connection with any
16 coffee products or related services at any locality in the United States; for
17 clarification, Defendant will remove and/or refrain from using “BLK” or any word
18 incorporating the term “BLK” in any past or future social media posts or online
19 advertising on Defendant’s website or social media accounts and/or using “BLK” or
20 any word incorporating the term “BLK” in search engine keyword advertising or
21 otherwise to in any way direct consumers to Defendant’s business;
22             2.           Defendant and each of its officers, directors, partners, agents,
23 servants, employees, attorneys, representatives, confederates, and all persons and
24 entities acting for, with, by, through or under it, and any others within its control or
25 supervision, and all others in active concert or participation with the above, be
26 enjoined during the pendency of this action and permanently thereafter from using
27 BLK Marks in any form or manner in the marketing, sale, distribution, promotion,
28

     2835/034352-0003
                                                   -2-
     12003374.2 a03/01/19    [PROPOSED] ORDER GRANTING STIPULATED INJUNCTION
 1 advertising, or identification of any coffee products or related services, or in any other
 2 manner in connection with any business;
 3             3.           Defendant will deliver to Plaintiffs’ attorney within thirty (30) days
 4 after the entry of this injunction, to be impounded or destroyed by Plaintiffs, all
 5 products and promotional materials bearing any BLK Marks, including all literature,
 6 signs, labels, prints, packages, wrappers, containers, advertising materials, stickers,
 7 stationery, and any other items in its possession or control displaying any BLK Marks
 8 in connection with any coffee products or related services; for clarification, Defendant
 9 will instruct third parties to whom it has provided any such promotional material to
10 remove and return it to Defendant to deliver to Plaintiffs’ attorney. However, as long
11 as Defendant has instructed all third parties to whom it has provided any such
12 material, Defendant shall not be held responsible or liable for the inadvertent failure
13 of any third party to remove and return all products and promotional material;
14             4.           Defendant will instruct, within thirty (30) days after the entry of this
15 injunction, any print directory, Internet directory, or website that it has caused to
16 display any BLK Marks in connection with coffee products or related services to cease
17 using such marks at the earliest possible date. However, as long as Defendant has
18 instructed all third parties to whom it has provided any such material, Defendant shall
19 not be held responsible or liable for the inadvertent failure of any print directory,
20 Internet directory, or website to cease using such marks;
21             5.           Within thirty (30) days after entry of this injunction, Defendant will
22 serve Plaintiff a report in writing, under oath, setting forth in detail the manner and
23 form in which Defendant has complied with the foregoing injunction;
24             6.           Plaintiff will file a Notice of Voluntary Dismissal with prejudice,
25 within ten (10) calendar days of Plaintiff receiving a satisfactory written report from
26 Defendant pursuant to Paragraph 5 herein;
27             7.           None of the injunctive relief granted hereby shall apply to the use of
28 the Mark “BLVCK” (U.S. Serial Number: 87908687, Issue Date: Nov 27, 2018,

     2835/034352-0003
                                                      -3-
     12003374.2 a03/01/19    [PROPOSED] ORDER GRANTING STIPULATED INJUNCTION
 1 Docket/Reference Number: BLBK-303) by Defendant and/or each of its officers,
 2 directors, partners, agents, servants, employees, attorneys, representatives,
 3 confederates, and all persons and entities acting for with, by, through or under it, and
 4 any others within its control or supervision, and all others in active concert or
 5 participation with the above;
 6             8.           The Parties have had the opportunity to consult with legal counsel of
 7 their choice and are fully informed and aware of the legal effect and consequences of
 8 this Stipulated Injunction;
 9             9.           The Court shall retain jurisdiction over this matter subsequent to the
10 dismissal of the action for the purpose of enforcing the Parties’ settlement agreement
11 and this injunction.
12
13             IT IS SO ORDERED.
14
15 Dated: March 01, 2019                              __________________________________
16                                                    Hon. James V. Selna
                                                      United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28

     2835/034352-0003
                                                     -4-
     12003374.2 a03/01/19    [PROPOSED] ORDER GRANTING STIPULATED INJUNCTION
